                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POWERVAR, INC. t/a AMETEK POWERVAR,                :
                                                   :      CIVIL ACTION
       v.                                          :
                                                   :      NO. 20-5908
POWER QUALITY SCIENCES, INC. &                     :
DEREK SWEAT.                                       :


                                           ORDER

       AND NOW, this 15th day of July 2021, upon consideration of Defendant Power

Quality Sciences, Inc.’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 10) and

Defendant Derek Sweat’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 9), and

all documents submitted in support thereof, and in opposition thereto, it is ORDERED that the

Motions are DENIED.



                                                          BY THE COURT:



                                                          /s/ R. Barclay Surrick________
                                                          R. BARCLAY SURRICK, J.
